            Case 2:20-cv-01094-MJP-MLP Document 5 Filed 07/16/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DENGE LEMO GAHANO,

 9                              Petitioner,                Case No. C20-1094-MJP-MLP

10          v.                                             ORDER DENYING MOTION FOR
                                                           STAY OF REMOVAL AND
11   DANIEL M. RENAUD, et al.,                             DIRECTING SERVICE

12                              Respondents.

13

14          Petitioner, proceeding pro se, has filed a 28 U.S.C. § 2241 habeas corpus petition and an

15   emergency motion seeking a stay of removal. (Dkt. ## 1, 2.) The Government has not had an

16   opportunity to respond. Petitioner challenges his detention by U.S. Immigration and Customs

17   Enforcement (“ICE”) at the Northwest ICE Processing Center in Tacoma, Washington, and seeks

18   a declaration that he is a lawful permanent resident and eligible for a discretionary waiver of

19   deportation under 8 U.S.C. § 1182(h). (See Dkt. # 1.)

20          In evaluating whether to issue a stay, the Court considers four factors: “(1) whether the

21   stay applicant has made a strong showing that he is likely to succeed on the merits; (2) whether

22   the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

23   substantially injure the other parties interested in the proceeding; and (4) where the public



     ORDER DENYING MOTION FOR STAY OF
     REMOVAL AND DIRECTING SERVICE - 1
            Case 2:20-cv-01094-MJP-MLP Document 5 Filed 07/16/20 Page 2 of 3



 1   interest lies.” Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011) (per curiam) (quoting

 2   Nken v. Holder, 556 U.S. 418, 434 (2009)). This test is also satisfied where a petitioner shows

 3   “that irreparable harm is probable and either: (a) a strong likelihood of success on the merits and

 4   that the public interest does not weigh heavily against a stay; or (b) a substantial case on the

 5   merits and that the balance of hardships tips sharply in the petitioner’s favor.” Id. at 970.

 6   Petitioner’s motion does not address any of the Leiva-Perez factors and simply asks for a stay of

 7   removal without any analysis. (Dkt. # 2.)

 8          Based on the foregoing, the Court ORDERS:

 9          (1)     Petitioner’s motion for a stay of removal (Dkt. # 2) is DENIED because he does

10   not demonstrate that he satisfies any of the Leiva-Perez factors.

11          (2)     If not previously accomplished, electronic posting of this Order and Petitioner’s

12   § 2241 habeas petition shall effect service upon the United States Attorney of the petition and all

13   supporting documents, including the request for immediate stay of removal. Service upon the

14   United States Attorney is deemed to be service upon the named Respondent(s).

15          (3)     Within 30 days of the date this Order is posted, Respondent(s) shall file a

16   return and status report (“RSR”) as provided in 28 U.S.C. § 2243, explaining why the Court

17   should not grant Petitioner’s petition. As a part of such return, Respondent(s) shall submit a

18   memorandum of authorities in support of their position and state whether an evidentiary hearing

19   is necessary. Respondent(s) should also address whether the stay of removal should terminate at

20   the end of this action or whether it should continue until a later date.

21          (4)     In accordance with LCR 7(d), Respondent(s) shall note their return for

22   consideration on the fourth Friday after it is filed. Petitioner may file and serve a response on or

23



     ORDER DENYING MOTION FOR STAY OF
     REMOVAL AND DIRECTING SERVICE - 2
              Case 2:20-cv-01094-MJP-MLP Document 5 Filed 07/16/20 Page 3 of 3



 1   before the Monday immediately preceding the noting date, and Respondent(s) may file and serve

 2   a reply on or before the noting date.

 3            (5)   The Clerk shall send a copy of this Order to the parties and the assigned Magistrate

 4   Judge.

 5            DATED this __16th____ day of _July_, 2020.

 6



                                                  A
 7

 8
                                                  Marsha J. Pechman
 9
                                                  United States Senior District Judge
10

11

12
     Recommended for Entry
     this 15th of July, 2020.
13

14
     /s/ Michelle L. Peterson
     MICHELLE L. PETERSON
15
     United States Magistrate Judge
16

17

18

19

20

21

22

23



     ORDER DENYING MOTION FOR STAY OF
     REMOVAL AND DIRECTING SERVICE - 3
